592 F.2d 280
28 Fair Empl.Prac.Cas.  177
Henry B. AYERS et al., Plaintiffs,v.WESTERN LINE CONSOLIDATED SCHOOL DISTRICT et al.,Defendants-Appellants,v.Ms. Bessie B. GIVHAN et al., Plaintiffs-Intervenors-Appellees.
No. 75-3485.
United States Court of Appeals,Fifth Circuit.
March 28, 1979.

J. Robertshaw, Greenville, Miss., for Western, etc.
James L. Robertson, Greenville, Miss., for Washington, etc.
Fred L. Banks, Jr., Nausead L. Stewart, Phillip J. Brookins, Jackson, Miss., for plaintiffs-intervenors-appellees.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GEWIN, RONEY and HILL, Circuit Judges.

BY THE COURT:

1
Our judgment and decision in the above captioned case, 555 F.2d 1309 (5th Cir. 1977), which reversed, D.C., 404 F.Supp. 1225, was reversed by the Supreme Court in Givhan v. Western Line Consolidated School District, --- U.S. ----, 99 S.Ct. 693, 58 L.Ed.2d 619 (1979).  Accordingly, we remand the case to the district court for further consideration in light of the opinion of the Supreme Court.